Citation Nr: 1615055	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-06 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for PTSD effective August 4, 2008, and assigned a 10 percent evaluation effective that same date.  The Veteran then appealed the initial rating assigned. 

In a July 2014 decision, the Board granted a 30 percent disability rating effective August 4, 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (the Court), and in April 2015 the Court granted a joint motion for partial remand that vacated the Board's decision to the extent that it denied entitlement to an initial rating in excess of 30 percent for PTSD.

The issue on appeal was then remanded by the Board in June 2015 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination for the Veteran's PTSD disability.  This was accomplished, and the claim was readjudicated in a November 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran is employed and the issue of TDIU is not raised by the record, even though a private physician noted that the Veteran would be unemployable except for the fact that the veteran was employed.  



FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity manifested by depression, anxiety, hypervigilance, markedly diminished interest or participation in activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, and panic attacks occurring weekly or less often.

2.  For the entire initial rating period on appeal, the Veteran's PTSD has not been characterized by occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

For the entire initial rating period on appeal, the criteria for a disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

A notice letter was Veteran in October 2008, prior to the initial adjudication of the claim on appeal.  Nonetheless, the Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in January 2009, August 2009 (addendum opinion), and July 2015, during which the examiners conducted psychiatric examinations of the Veteran, reviewed the claims file, discussed the Veteran's history, considered the lay evidence presented, discussed the Veteran's symptoms, and reached conclusions and offered opinions based on history and examination that were consistent with the record.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). 

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.
Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the entire rating period on appeal.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

Rating Analysis for PTSD

The Veteran essentially contends that his PTSD disability is more severe than what is contemplated by the currently assigned 30 percent disability rating.  The Veteran has specifically asserted that his PTSD disability more nearly approximates the 50 percent rating criteria under Diagnostic Code 9411.  See March 2016 Appellant's Post-Remand Brief.

Upon review of all the evidence of record, lay and medical, the Board finds that, for the rating period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity manifested by depression, anxiety, hypervigilance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, and panic attacks occurring weekly or less often.

The evidence includes a July 2008 statement from a private clinical psychologist where it was noted that the Veteran had a long history of PTSD-related symptoms. While these symptoms once included persistent anxiety, recurrent nightmares, difficulty sleeping, irritability, outbursts of anger, and hypervigilance, the private physician opined that "the more severe symptoms are now much improved."  He went on to indicate that the Veteran's current symptoms include a fear of flying and heightened irritability.  It was also noted that although the Veteran had been able to maintain gainful employment, his "attitudes towards authority" had caused "challenges in his vocational adjustment and personal life."

On PTSD screening in October 2008, the Veteran denied having had nightmares and intrusive thoughts, and also denied feelings of detachment from others, activities, and his surroundings.  The Veteran endorsed, however, feeling constantly on guard, watchful, and being easily startled.  In addition, a general review of symptoms revealed that the Veteran did not have anxiety, depression, nervousness, suicidal ideation, or homicidal ideation.

The Veteran was afforded a VA examination in January 2009.  During the evaluation, the Veteran reported poor sleeping habits.  He indicated that although he had nightmares at least once a week, he had not had any regarding his in-service experiences in the past 20 years.  Such nightmares had been recurrent in his first 10 years following separation, but not since.  The Veteran denied intrusive thoughts and, although he had a prior history of psychological therapy, such treatment was related to family and occupational issues rather than in-service trauma.  The Veteran reported that he was easily startled by loud noises, and was fearful of flying related to an aircraft crash which he witnessed during service.

During the January 2009 VA examination, the examiner noted that the Veteran's behavior was typically within normal limits, to include rate and rhythm of speech. However, when discussing traumatic episodes experienced during service, the Veteran became tearful.  The Veteran's affect was appropriate, thought processes were logical, memory was grossly intact, insight and judgment were adequate, and the Veteran was oriented in all spheres.  He did not report hallucinations, and there was no evidence that he experienced delusions.  The Veteran also denied suicidal and homicidal ideation.  Following an extensive examination, including review of the Veteran's claims file, the VA examiner concluded that, although the Veteran's psychological symptoms had likely been much worse in the past, his current symptoms were largely limited to a specific phobia relating to fear of flying associated with in-service experiences.  The examiner concluded that there was no evidence of any psychiatric disorder other than a phobia of flying and that there was no evidence of a psychiatric disorder which precluded employment. The Veteran's GAF score noted to be 65, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

In April 2009, the Veteran sought psychiatric evaluation by a private physician. During the evaluation, the Veteran endorsed feeling sad at times and feeling discouraged about his future.  He reported feeling restless and being "wound-up," but also that he had less energy than he used to.  The Veteran had difficulty concentrating, was irritable, and reported becoming tired or fatigued more easily than in the past.  The private physician stated that "[t]his shows he has significant depression."  With regard to anxiety, the Veteran reported being unable to relax, being terrified, nervous, shaky, scared, and that he feared losing control.  The physician interpreted these symptoms to show that the Veteran had "significant anxiety."  The Veteran also reportedly presented with symptoms of aggressive obsessions with a fear that he might harm others. 

The physician indicated that the Veteran exhibited numerous signs and symptoms of PTSD including recurrent and intrusive recollections of his in-service stressor event, recurrent and distressing dreams, acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues, avoidance behavior, feelings of detachment or estrangement from others, restricted affect, sense of foreshortened future, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  With regard to his mental status, the evaluating private physician indicated that the Veteran's affect was pleasant though he presented a defensive attitude when speaking about Vietnam.  There was no evidence of formal thought or thought content disorders such as delusions or hallucinations and the Veteran was oriented with a good fund of general knowledge, and normal intellect.  The physician concluded by stating that although he maintained full-time employment, "[i]f he were not to be working he would be classified as a 100% disabled Veteran with unemployability."

In August 2009, the January 2009 VA examiner again reviewed the Veteran's claims file and considered the April 2009 private physician's report.  The examiner stated that he was unable to reconcile the April 2009 private physician's report with his own observations regarding the Veteran's level of symptomatology in January 2009.  The VA examiner reiterated that at the time of his examination, the Veteran's symptoms "appeared to be consistent with a specific phobia, namely that of a fear of flying."

On PTSD screening in October 2009, the Veteran endorsed having nightmares or intrusive thoughts.  He also endorsed being constantly on guard, watchful, or easily startled, and indicated that he felt detached from others, activities, or his surroundings. 

In March 2010, the private physician who had completed the April 2009 psychiatric evaluation sent VA letter commenting on the VA examiner's evaluation.  The private physician believed that there had been several "clinical inaccuracies in the evaluation," which he felt were "typical of the incomplete and incompetent reviews [he has] seen over the decades" regarding Vietnam veterans.  With regard to the Veteran's GAF score, the private physician stated that "[t]aking into account the severity of [the Veteran's] symptoms going back many decades his GAF is 35.  It could not be 65."  More generally, he opined that GAF scores were used only for research purposes and for psychiatrists to communicate severity of psychiatric illnesses, but he felt they should not be used for workman's compensation, insurance benefits, or veterans' compensation.

VA treatment records reveal that on PTSD screening in August 2010, the Veteran denied feelings of hopelessness about the present or future, as well as suicidal ideation and attempts.  On general medical evaluation in October 2011, the Veteran had no anxiety, depression, nervousness, suicidal ideation, or homicidal ideation.

Pursuant to the Board's June 2015 remand, the Veteran was afforded a VA psychiatric examination in July 2015.  During the evaluation, the Veteran stated that he had been married for 25 years and had two children-he reported a good relationship with his family members.  He also stated that he continued to work full-time and had to travel frequently for his job.  The Veteran denied any recent mental health treatment.  He also reported having nightmares every other month mostly about Vietnam.  The Veteran also indicated that he continued to have intrusive thoughts.  The examiner then indicated that the Veteran's PTSD manifested the following symptoms, including:  recurrent, involuntary, and intrusive distressing memories of the traumatic event; markedly diminished interest or participation in activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts; hypervigilance and exaggerated startle response; anxiety; and panic attacks occurring weekly or less often.  

Upon mental status examination, the July 2015 VA examiner noted that the Veteran was casually-dressed and well-groomed.  He was cooperative throughout the interview.  The Veteran's speech was within normal limits with regard to rate and rhythm.  His mood was euthymic and his affect was appropriate to content.  The Veteran's thought processes and associations were logical and tight with no loosening of associations or confusion noted.  The Veteran was also oriented in all spheres.  There was no evidence of delusions or hallucinations.  Suicidal and homicidal ideations were also denied.  The examiner indicated that the Veteran continued to meet the diagnostic criteria for PTSD and his symptoms were of mild to moderate severity with little functional impairment.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD disability more nearly approximates a 50 percent rating for the entire initial rating period on appeal.  The Board finds that the Veteran's symptoms have remained relatively consistent throughout the appeal period, including ongoing nightmares, anxiety, depression, hypervigilance, fear of flying as a result of stressor events in service, markedly diminished interest or participation in activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, and panic attacks occurring weekly or less often.  Further, the GAF scores have included scores of 35 and 65, which reflect mild to severe symptoms or mild to severe difficulty in social, occupational, or school functioning.  For these reasons, the Board finds that a 50 percent rating for the Veteran's PTSD disability is warranted for the entire initial rating period on appeal.

The Board next finds that, for the entire initial rating period on appeal, the Veteran's PTSD disability has not more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.

The Board recognizes that the Court in Mauerhan, 16 Vet. App. 436, stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that, without those examples, differentiating between rating evaluations would be extremely ambiguous.  Id. at 442.

With this in mind, the weight of the evidence demonstrates that the Veteran's overall PTSD picture is adequately contemplated by the 50 percent rating currently assigned.  The Veteran does suffer from nightmares, sleep impairment, and suspiciousness, but this is specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent evaluation.  The Veteran's disturbance of motivation and mood (depression) and impaired judgment are specifically contemplated in the 50 percent rating criteria.  The Veteran has also stated that he is married and has a good relationship with family members.  The evidence further demonstrates that the Veteran was able to remain employed (full-time) for an extensive period of time.

The Board acknowledges that the Veteran was assigned a GAF score of 35 by the  March 2010 private physician.  A GAF score of 35 contemplates some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  However, GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a) (2015).  The Board has accorded appropriate weight to the opinion of this examiner and we have considered the opinion that the appellant would be unemployable if he were not in fact working.  We find the GAF of 35 and the statement of unemployability to be inconsistent with the far more probative and relatively consistent evidence throughout the file.  In sum, we find the opinion of the private examiner to be of little probative value.

The Veteran has also specifically maintained that his PTSD disability more nearly approximates the 50 percent rating criteria.  See March 2016 Appellant's Post-Remand Brief.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating, but no higher, for PTSD is warranted for the entire initial rating period on appeal. 

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's symptoms.  Specifically, the Veteran's PTSD symptoms has been characterized by the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability and productivity manifested by depression, anxiety, hypervigilance, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, and panic attacks occurring weekly or less often, which are symptoms contemplated by the rating criteria.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Further, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that the Veteran indicated that he was currently employed full-time.  See July 2015 VA examination report.  As such, the issue of TDIU is not raised in this case.


ORDER

For the entire initial rating period on appeal, a 50 percent disability rating, but no higher, for PTSD is granted.   




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


